Citation Nr: 1430314	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

This matter was previously before the Board in September 2008 when the Board denied the Veteran's claim.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the Board's September 2008 decision and remanded the case to the Board for additional reasons and bases.  In November 2012, the Board again denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the Board's November 2012 decision to the Court.  In October 2013, the Court entered an Order granting a Joint Motion for Remand (JMR), which requested that the Board's November 2012 decision be vacated and remanded for additional reasons and bases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in September 2011.  The VA examiner opined that the Veteran's hypertension was not causally related to his active duty service.  In support of the opinion provided, the examiner stated that the Veteran's blood pressure became an issue in the mid-1990's and that treatment began in 2004.  The examiner specifically cited a 1983 VA examination report which showed normal blood pressure readings in support of the opinion provided.  However, there is additional medical evidence in the claims file which shows that the Veteran had elevated blood pressure in September 1969 as well as in the early 1980's.  Although this evidence was referred to by the examiner, the examiner did not discuss this positive evidence in favor of the Veteran's claim in the opinion provided, merely dismissing it as "scattered elevations of blood pressure."  With consideration of all of the medical evidence in the claims file from the 1980's, the medical evidence demonstrates more occasions of elevated blood pressure than it does normal blood pressure.  Moreover, the September 1969 blood pressure reading of 144/62 is the only one from that time frame.  As the examiner did not adequately address the positive evidence of elevated blood pressure in the Veteran's claims file, the Board does not afford that opinion significant probative value.  Accordingly, the Veteran should be provided with a new VA examination to determine the etiology of his hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his hypertension.  The Veteran's claims file must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Perform all necessary diagnostic tests and report all clinical manifestations in detail.  Based upon all of the evidence of record, to include the Veteran's service treatment records, post-service medical records, and all lay statements regarding the onset and continuity of the Veteran's symptoms, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active military service, to include Agent Orange exposure.  The examiner must specifically discuss the medical evidence of blood pressure readings during the Veteran's active duty service and thereafter, particularly the readings from 1969 and the early 1980's.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing all appropriate development, the RO must readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



